Citation Nr: 1203506	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  06-17 470	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for rheumatoid arthritis (also claimed as arthralgia), secondary to service-connected hepatitis C.

2.  Entitlement to service connection for rheumatoid arthritis (also claimed as arthralgia), secondary to service-connected hepatitis C.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus, claimed secondary to service-connected hepatitis C.

4.  Entitlement to service connection for diabetes mellitus, claimed secondary to service-connected hepatitis C.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for impotency secondary to service-connected hepatitis C.

6.  Entitlement to service connection for impotency secondary to service-connected hepatitis C.
7.  Entitlement to service connection for degenerative disc disease of multiple joints, including secondary to service-connected hepatitis C.

8.  Entitlement to service connection for coronary artery disease, including as secondary to service-connected hepatitis C.

9.  Entitlement to service connection for chronic obstructive pulmonary disease and asthma, including as secondary to service-connected hepatitis C.

10.  Entitlement to service connection for chronic digestive problems to include recurring pancreatitis and diverticulitis, including as secondary to service-connected hepatitis C.

11.  Entitlement to service connection for hepatitis A and B, including as secondary to service-connected hepatitis C.

12.  Entitlement to service connection for hypertension, including as secondary to service-connected hepatitis C.

13.  Entitlement to service connection for hiatal hernia.

14.  Entitlement to an increased rating for hepatitis C, currently rated 10 percent.

15.  Entitlement to an effective date earlier than September 16, 2002, for service connection for hepatitis C.

16.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The Veteran performed active military service from October 1973 to January 1976.  

This matter arises to the Board of Veterans' Appeals (Board) from March 2004 and later rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In March 2004, the RO granted service connection for hepatitis C effective from September 16, 2002.  In a June 2004 letter to the RO, the Veteran disagreed with that effective date and requested an earlier effective date back to 1983 for service connection for hepatitis C.  He also stated that his hepatitis C had been getting worse and affected his job.  This letter must be construed as a timely notice of disagreement (hereinafter: NOD) with the effective date for service connection and initial 10 percent schedular rating.  No statement of the case (hereinafter: SOC) that addresses the effective date has been issued.  Therefore, the issue must be remanded.  Because the timely NOD placed the issue of the effective date for hepatitis C on appeal, but no SOC has been issued, the Board assumes jurisdiction and will remand that issue for further development.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92.

A June 2005 rating decision determined that new and material evidence had not been submitted concerning service connection for rheumatoid arthritis and multiple joint pains.  The June 2005 rating decision also denied service connection for diabetes mellitus, hypertension, hernia, and depression and denied an increased rating for hepatitis C.  In September 2005, the Veteran submitted a timely NOD that can be construed as addressing all issues, i.e., no new and material evidence for service connection for rheumatoid arthritis and multiple joint pains and denial of service connection for diabetes mellitus, hypertension, hernia, and depression, and an increased rating for hepatitis C.

The RO issued an SOC in March 2006 that addresses only an increased rating for hepatitis C.  In June 2006, the RO received a timely VA Form 9, Appeal to the Board of Veterans' Appeals.  The RO issued another SOC in April 2008 that discusses service connection for rheumatoid arthritis, diabetes mellitus, and hypertension, among others.  It does not discuss service connection for hernia or depression.  

In May 2008, the Veteran submitted two VA Forms 9, Appeal to the Board of Veterans' Appeals.  On one, he indicated that he desired to appeal only the issues of service connection for arthralgia, joint pains and swelling, and for symptoms of hepatitis C and for TDIU.  On the other, he indicated a desire to appeal for TDIU, and for depression.  Because he did not indicate a desire to continue the appeal for service connection for diabetes mellitus and hypertension, the June 2005 rating decision became final with respect to service connection for diabetes mellitus and hypertension.  Because the rating decision became final, new and material evidence is needed to reopen those claims.  Moreover, because the September 2005 NOD placed the issue of service connection for a hernia on appeal, but no SOC has been issued, the Board assumes jurisdiction and will remand that issue for further development.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92. 

While the September 2005 NOD also placed the issue of service connection for depression on appeal, that claim was granted in a June 2007-issued rating decision in which a 50 percent rating was assigned effective from January 23, 2007.  The June 2007 decision also denied several other service connection claims and denied a permanent and total rating.  A June 2007 NOD addresses service connection for degenerative disc disease, coronary artery disease, COPD, digestive disorders, hepatitis A and B, impotency, arthralgia, hypertension, and diabetes mellitus, and entitlement to TDIU, but does not indicate disagreement with the 50 percent rating effective from January 23, 2007, for depression.  An NOD to the initial depression rating was submitted later and will be explained below. 

In an August 2007 rating decision, the RO again denied entitlement to TDIU.  The Veteran submitted a new NOD in August 2007; however, the issue was already on appeal by virtue of the June 2007 NOD.  An April 2008 SOC addresses multiple service connection issues and discusses the issue of new and material evidence for service connection for hypertension and diabetes mellitus.  Another April 2008 SOC addresses TDIU.  

In May 2008, the Veteran submitted two substantive appeals.  One substantive appeal addresses service connection for depression, nausea, arthralgia, joint pains and swellings, and TDIU, but the other substantive appeal mentions "Hep C and secondary disabilities brought on by living with the disease..."  The two substantive appeals were construed as a timely NOD to the 50 percent rating for depression that was granted in June 2007 and to the June 2007 denial of service connection for PTSD.  The timely substantive appeals perfected all other denied service connection claims and secondary service connection claims and the new and material evidence claims addressed in the April 2008 SOCs. 

In April 2009, the RO issued an SOC addressing service connection for PTSD and the 50 percent initial rating for depression.  No substantive appeal concerning service connection for PTSD or the 50 percent rating for depression was received and the RO closed those appeals.  

In December 2009, the Board remanded nine service connection claims and the claim for an increased rating for hepatitis C and the claim for TDIU.  The Board failed to mention service connection for hernia, which has been remedied by the addition of this issue to page1.  On page 1 of this decision, the Board has re-characterized the appeal for service connection for rheumatoid arthritis, hypertension, diabetes mellitus, and impotency to reflect that new and material evidence is needed to reopen those claims.  

Service connection for hiatal hernia, service connection for hypertension, an earlier effective date for service connection for hepatitis C, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of August 2004, the RO denied service connection for degenerative or rheumatoid arthritis and for sexual impotency and properly notified the Veteran of that decision.  

2.  The Veteran did not appeal the August 2004 rating decision and it became final.

3.  New and material evidence received at the RO since the August 2004 rating decision is neither cumulative nor redundant of the evidence considered in the August 2004 decision and does raise a reasonable possibility of substantiating a claim for service connection for arthritis and arthralgia of multiple joints and for sexual impotency.

4.  Competent medical evidence tends to show that it is at least as likely as not that rheumatoid arthritis and multiple joint arthralgia began during active military service.  

5.  By rating decision of June 2005, the RO denied service connection for diabetes mellitus and properly notified the Veteran of that decision.  

6.  The Veteran did not submit a timely substantive appeal for service connection for diabetes mellitus and the June 2005 decision became final.

7.  New and material evidence received at the RO since the June 2005 rating decision, is neither cumulative nor redundant of the evidence considered in the June 2005 decision and raises a reasonable possibility of substantiating a claim for service connection for type II diabetes mellitus.

8.  Competent, credible, and persuasive medical evidence tends to link service-connected hepatitis C with type 2 diabetes mellitus.

9. Competent, credible, and persuasive medical evidence tends to link service-connected diabetes mellitus with sexual impotency.

10.  The preponderance of the competent evidence dissociates degenerative disc disease from active military service and from any service-connected disability.  

11.  Competent medical evidence attributes coronary artery disease to service-connected hepatitis C and diabetes.  

12.  The preponderance of the competent evidence dissociates chronic obstructive pulmonary disease and asthma from active military service and from service-connected disability.  

13.  The preponderance of the competent evidence dissociates pancreatitis and diverticulitis from active service or service-connected hepatitis C.  

14.  Competent medical evidence attributes GERD, as manifested by epigastric pains, nausea, and abdominal pains, to Hepatitis C.  

15.  Competent medical evidence of a current disability associated with an acute hepatitis A infection during active service has not been submitted. 

16.  Competent medical evidence reflects that the Veteran has never had hepatitis B.  

17.  Hepatitis C has been manifested throughout the appeal period by incapacitating episodes due to fatigue, malaise, nausea, vomiting, and arthralgia having a total duration of at least two weeks, but less than four weeks, during the past 12-month period; not shown are minor weight loss or incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12-month period are not shown. 


CONCLUSIONS OF LAW

1.  The August 2004 rating decision, which determined that new and material had not been submitted to reopen a claim for service connection for rheumatoid arthritis (also claimed as arthralgia) and for sexual impotence, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.301(a), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to warrant reopening the previously and finally denied claim of entitlement to service connection for rheumatoid arthritis (also claimed as arthralgia) and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The June 2005 rating decision, which denied service connection for diabetes mellitus, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.200, 20.201, 20.202, 20.300, 20.301(a), 20.302, 20.1103 (2011).

4.  New and material evidence has been received to warrant reopening the previously and finally denied claim of entitlement to service connection for diabetes mellitus and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  New and material evidence has been received to warrant reopening the previously and finally denied claim of entitlement to service connection for sexual impotency and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

6.  Diabetes mellitus was caused or aggravated by service-connected hepatitis C.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

7.  Sexual impotency was caused or aggravated by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

8.  Rheumatoid arthritis, manifested by multi-joint arthralgia, was incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

9.  Degenerative disc disease was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred in or aggravated by active military service, nor was it caused or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

10.  Coronary artery disease was caused or aggravated by service-connected hepatitis C.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

11.  Chronic obstructive pulmonary disease and asthma were not incurred in or aggravated by active military service, nor was either caused or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

12.  Pancreatitis and diverticulitis were not incurred in or aggravated by active military service, nor may either be presumed to have been incurred in or aggravated by active military service, nor was either caused or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

13.  GERD, manifested by epigastric pains, nausea, and abdominal pains, was caused or aggravated by service-connected hepatitis C.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

14.  Hepatitis A and B were not incurred in active military service nor may either be presumed to have been incurred in or aggravated by active military service, nor was either caused or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

15.  The criteria of a 20 percent schedular rating for hepatitis C are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.112, 4.114, Diagnostic Code 7354 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the AMC has complied with the Board's remand instructions with respect to the issues adjudicated herein. 

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In this case, adequate notice was not supplied prior to the rating decisions; however this timing error was remedied by a remand, followed by adequate notice in February 2008, followed by issuance of a supplemental statement of the case (SSOC).  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private clinical reports.  The claimant set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The claimant was afforded VA medical examination.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).




New and Material Evidence for Service Connection for Rheumatoid Arthritis

The claims files contain an unappealed December 1983 rating decision that denied service connection for degenerative arthritis and unappealed decisions issued in March 1997, January 1998, and October 2002 that determined that new and material evidence had not been submitted to reopen a claim for service connection for degenerative or rheumatoid arthritis.  The Veteran submitted a timely NOD to the October 2002 decision.  In March 2004, the RO issued an SOC addressing service connection for rheumatoid arthritis and osteoarthritis.  A cover letter dated March 3, 2004, informed the Veteran that he had only 60 days to file a substantive appeal.  No substantive appeal was received within the 60 day time limit and the RO closed that appeal.  In a June 2004 letter, the Veteran essentially requested that the claim be reopened.  In an August 2004 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim.  It appears that the Veteran did not indicate disagreement with that decision.  Because the Veteran did not appeal the August 2004 rating decision, that decision became final and is the last final decision on the matter.  

In November 2004, the Veteran reported a recent hospitalization for swollen joints.  The RO construed this as an application to reopen the claim for service connection for rheumatoid arthritis.  Pursuant to 38 U.S.C.A. §§ 5108 and 7105(c), when a claim has been disallowed by the RO, "the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered" unless new and material evidence has been presented.  38 C.F.R. §§ 3.156(a), 3.160, 20.200, 20.201, 20.202, 20.301(a), 20.1103 (2011).

38 C.F.R. § 3.156(a) (2011) states: 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit stressed that newly submitted evidence could be material if it resulted in a more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided claim, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record at the time of the final August 2004 RO rating decision consists of a DD Form 214, service treatment records (STRs), VA examination reports, VA treatment reports, an August 1997-dated letter from private physician, J. O'Keeffe, M.D., a September 2003-dated letter from G. Crowson, M.D., a May 2004 letter from a former employer, a May 2004 letter from a work-associate, and claims and statements of the Veteran.  These are briefly discussed below.

A DD Form 214 reflects that the Veteran served with Infantry forces, although not in combat.  He earned the Parachute Badge.  The STRs reflect that he was evaluated for rheumatoid arthritis during active service because he had complained of a painful neck, hands, knees, and spine.  X-rays were negative.  In December 1974, paravertebral spasm was detected.  The impression was muscular etiology.  In March 1975, left wrist tendonitis was found.  A May 1975 report notes a positive rheumatoid arthritis test.  A June 1975 consultation report notes that X-rays were negative, but the pattern was consistent with early rheumatoid arthritis.  There was a question as to whether a juvenile pattern or an adult pattern of rheumatoid arthritis had been presented.  The examiner noted "...pos R. A. goes along with adult variety."  The examiner felt that rheumatoid arthritis should be treated and that physical therapy and analgesia were "most important at this stage."  In June 1975, the Veteran was treated at a military physical therapy clinic for early rheumatoid arthritis.  A November 1975 report notes a 10-month history of progressive symptoms of large-joint polyarthralgias with stiffness of large and small joints.  In November 1975, the Veteran was placed on a physical profile and restriction from strenuous activity specifically because of "rheumatoid arthritis."  A December 1975 STR notes that joint edema and heat were observed.  Suspected early rheumatoid arthritis is noted in that report.  

A December 1975 separation examination report reflects that all relevant joints and systems were found to be normal.  The Veteran completed a medical history questionnaire and checked "no" to a history of any relevant abnormality.   

The Veteran requested service connection for arthritis in September 1983.  A VA examination report notes a history of joint pains with no objective indications, although a current X-ray did show degenerative arthritis.  The examining physician concluded, "There is insufficient evidence by physical examination, X-ray, and Lab to DX rheumatoid arthritis."  

In March 1997, the Veteran again requested service connection for rheumatoid arthritis.  He reported that it began in 1975.  

In an August 1997 letter, Dr. O'Keeffe noted that the Veteran was exposed to the rigors of parachuting and extreme temperatures during active service.  The doctor stated, "The patient developed arthritis, possibly osteoarthritis, and may have a component of rheumatoid arthritis.  The patient now has painful, swollen joints at the least provocation."  The doctor also stated, "I feel that [the Veteran] is now totally disabled from his service-connected disability."  

In a September 2003 letter, Dr. Crowson reported having treated the Veteran since 1997 and having reviewed his STRs. Dr. Crowson stated, "Based on intermittent care provided to this man and review of military medical records, it is my opinion that ... military medical records confirm the diagnosis of rheumatoid arthritis while he was on active duty in the military."   

A February 2004 VA compensation examination report reflects that the Veteran complained of hand and right knee pains, but no other joint pains.  The relevant impressions were arthralgia of the hands and feet with no objective changes; right and left knee chondromalacia; and chronic lumbosacral strain with osteoarthritis.

In an addendum to the February 2004 VA compensation examination report, the physician dissociated rheumatoid arthritis and osteoarthritis from active service based on a negative separation examination report and a negative October 1983 VA examination report.  

In August 2004, the RO denied service connection for rheumatoid arthritis.  The Veteran did not appeal that decision.  The Board must review the evidence submitted since the final August 2004 decision to determine whether any of it is new and material evidence, that is, whether it is neither cumulative nor redundant and, if so, whether it raises a reasonable possibility of substantiating the claim.  The evidence submitted since the August 2004 RO decision includes an application to reopen the claim, VA and private clinical records, and statements and testimony of the Veteran.  These are briefly discussed.  

In November 2004, the Veteran reported a recent hospitalization for swelling of multiple joints.  He reported that these symptoms first appeared during active service.  This lay evidence is cumulative of earlier considered evidence and is therefore not new and material evidence.

In May 2006, a work associate reported having seen the Veteran's swollen hands.  In February 2007, the Veteran's father recalled that when the Veteran returned home from active service, he had arthritis.  This lay evidence is cumulative of earlier considered evidence and is therefore not new and material evidence.

May 2007 VA X-rays show significant cervical degenerative disc disease at multiple levels that was causing pain.  This must be considered new and material evidence.  The STRs showed complaints of neck pain, while the earlier VA X-rays showed no neck pathology.  The August 2004 denial decision is based on a negative February 2004 VA medical opinion.  The February 2004 negative medical opinion, in turn, notes that the separation examination report and an October 1983 VA examination report showed no arthritis.  Because a current disability is a key element of any service connection claim, and because this key element was previously missing, this is new evidence of a current joint-related disability and is so significant that it must be considered.  The application to reopen a claim for service connection for rheumatoid arthritis (also claimed as arthralgia) is therefore reopened.  

New and Material Evidence for Service Connection for Type II Diabetes Mellitus 

As explained in the Introduction, a June 2005 rating decision, denying service connection for diabetes mellitus, became final when the Veteran failed to file a substantive appeal after an SOC was issued.  The claim may not be reopened unless new and material evidence has been presented.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.156(a), 3.160, 20.200, 20.201, 20.202, 20.301(a), 20.1103 (2011).

The relevant evidence of record at the time of the final June 2005 RO rating decision consists of STRs, VA examination reports, VA treatment reports, and claims and statements of the Veteran.  These are briefly discussed below.

The STRs do not reflect diabetes mellitus.  A May 2004 VA out-patient treatment report notes that diabetes mellitus could not yet be confirmed, while July 2004 VA out-patient treatment reports note that diabetic counseling had been scheduled.   In November 2004, the Veteran reported to the RO that he was diabetic.  

In April 2005, the Veteran underwent a VA compensation examination for type II diabetes mellitus.  The report notes that diabetes was first diagnosed three years earlier.  The examining physician was asked to address a possible relationship between diabetes and hepatitis C.  The physician replied in the negative, stating, "It is less likely as not that the veteran's diabetes mellitus type II is due to his service-connected hepatitis C.  I am not aware of any causal mechanism connecting the two diseases." 

In June 2005, the RO denied the claim.  The Veteran did not timely appeal and that decision became final.  The Board must review the evidence submitted since the final June 2005 decision to determine whether any of it is new and material evidence, that is, whether it is neither cumulative nor redundant and, if so, whether it raises a reasonable possibility of substantiating the claim.  The evidence submitted since the June 2005 RO decision includes a medical abstract submitted in September 2005.  The abstract implicates hepatitis C as a risk factor for type 2 diabetes.  This is new and material evidence sufficient to reopen the claim.  The previous denial was based on no competent evidence of a link between hepatitis C and type 2 diabetes.  This medical article tends to supply evidence of such a link.  Its credibility must be assumed and the claim must be reopened.  

New and Material Evidence for Service Connection for Impotency, Claimed Secondary to Service-Connected Hepatitis C

In an August 2004-issued rating decision, the RO denied service connection for impotency, claimed secondary to hepatitis C.  The Veteran did not indicate disagreement with that decision.  Because the Veteran did not appeal the August 2004 rating decision, that decision became final and is the last final decision on the matter.  

In March 2007, the Veteran reported that hepatitis C had caused erectile dysfunction (ED).  The RO construed this as an application to reopen the claim for service connection for impotency.  The claim may not be reopened unless new and material evidence has been presented.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.156(a), 3.160, 20.200, 20.201, 20.202, 20.301(a), 20.1103 (2011).

The relevant evidence of record at the time of the final August 2004 RO rating decision will be discussed below.

The STRs reflect no mention of erectile dysfunction or other sexual impotency.  A May 2004 VA out-patient treatment report notes impotence and low testosterone levels.  In a June 2004 letter, the Veteran reported numerous symptoms, including an impact on his sex life, which the RO construed as a claim for impotence.  

In August 2004, the RO denied the claim.  The Veteran did not appeal that decision.  The evidence submitted since the August 2004 RO decision includes a March 2007 application to reopen the claim, VA and private clinical records, and statements and testimony of the Veteran.  This evidence is discussed below.  

In March 2007, the Veteran again alleged that hepatitis C interfered with his sex life.  In August 2009, he testified that he lay in bed and cried with pain.  This lay evidence is cumulative of earlier considered evidence and is therefore not new and material evidence.  

In May 2011, a VA physician of the Greater Los Angeles Healthcare System reviewed the claims files and found it "more likely than not" that chronic hepatitis C is connected to impotence as an erectile dysfunction.  The physician explained that hepatitis C initiates and complicates diabetes mellitus, which then accelerates vascular disease.  Because the opinion is very favorable, it clearly substantiates the claim.  Therefore, it is new and material evidence.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The service connection claim must therefore be reopened.

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as arthritis, endocrinopathy, diabetes mellitus, endocarditis, and cardiovascular-renal disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  The revised § 3.310(b) provides the following: 

  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The amendment places a burden on the Veteran to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Because the secondary service connection claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, as that version favors the Veteran.

Service Connection for Rheumatoid Arthritis (also claimed as arthralgia) 

While the claim began as one for rheumatoid arthritis, alternative diagnoses of arthritis, osteoarthritis, and arthralgia have been offered for the Veteran's multi-joint pains.  Because he seeks service connection for the symptoms, the Board will expand the claim to include all arthritis and arthralgia.  Service connection for degenerative disc disease will be addressed as an entirely separate issue.

Returning to service connection for rheumatoid arthritis, viewing the STRs, it must be noted that these records reflect that during active service, the Veteran often complained of painful joints, especially the neck, hands, knees, and lower back.  A May 1975 report notes a positive rheumatoid arthritis test.  A June 1975 consultation report notes that the X-rays were negative but the pattern was consistent with early rheumatoid arthritis.  There was a question as to whether this is a juvenile pattern or adult pattern.  The examiner noted "... pos R. A. goes along with adult variety."  In June 1975, the Veteran was treated at a military physical therapy clinic for early rheumatoid arthritis.  A November 1975 report notes a 10-month history of progressive symptoms of large-joint polyarthralgias with stiffness of large and small joints.  In November 1975, the Veteran was placed on a physical profile and restriction from strenuous activity because of rheumatoid arthritis.  A December 1975 report notes that joint edema and heat were observed.  The assessments include arthritis.  Suspected early rheumatoid arthritis was noted.  

During a separation examination in December 1975 all relevant joints and systems were found to be normal.  The Veteran completed a medical history questionnaire and checked "no" to a history of any relevant abnormality.  Concerning this medical history form, its persuasive value is lowered, as the STRs clearly document a history of joint pains.   

The Veteran requested service connection for arthritis in September 1983.  A December 1983 VA examination report notes a history of joint pains with no objective indications, except for X-ray evidence of degenerative arthritis.  The examining physician concluded, "There is insufficient evidence by physical examination, X-ray, and Lab to DX rheumatoid arthritis."  This opinion lacks persuasive value because, although there is a medical basis to exclude rheumatoid arthritis, the X-rays referred to do show degenerative arthritis.  The physician neglected to address the etiology of degenerative arthritis. 

In an August 1997 letter, Dr. O'Keeffe noted that the Veteran was exposed to the rigors of parachuting and extreme temperatures during active service.  The doctor stated, "The patient developed arthritis, possibly osteoarthritis, and may have a component of rheumatoid arthritis.  The patient now has painful, swollen joints at the least provocation."  

Dr. O'Keeffe's opinion tends to link arthritis with active military service.  It is competent, credible, and persuasive, as it is based on correct facts and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  A medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In a September 2003 letter, Dr. Crowson reported having treated the Veteran since 1997 and having reviewed the STRs. Dr. Crowson stated, "Based on intermittent care provided to this man and review of military medical records, it is my opinion that ... military medical records confirm the diagnosis of rheumatoid arthritis while he was on active duty in the military."  This opinion tends to link rheumatoid arthritis with active military service.  It is competent, credible, and persuasive, as it is based on correct facts and is supported by a rationale.  Nieves-Rodriguez; Reonal, both supra.

A February 2004 VA compensation examination report reflects that the Veteran complained of hand and right knee pains.  The relevant impressions were arthralgia of the hands and feet with no objective changes; right and left knee chondromalacia; and chronic lumbosacral strain with osteoarthritis.  In an addendum report, the physician dissociated rheumatoid arthritis and osteoarthritis from active service based on a negative separation examination report and a negative October 1983 VA examination report.  

While the February 2004 VA report argues that rheumatoid arthritis did not develop during active service, even if true, this does not rule out other forms of arthritis during active service.  Moreover, because an October 1983 VA report was negative only with respect to rheumatoid arthritis, not degenerative arthritis, the February 2004 examiner's remark that the October 1983 examination report is negative, is not correct.  The February 2004 VA opinion therefore lacks persuasive value.

A May 2008 treatment report from Wewoka Medical Rural Health Clinic addresses pain management.  It mentions that joint pains are from a combination of hepatitis C and rheumatoid arthritis.  

In June 2009, a VA physician questioned whether the Veteran's arthritis was secondary to hepatitis C, or rheumatoid arthritis.  The doctor noted that the Veteran had morning stiffness lasting over 2 hours and an elevate blood cell count.  The doctor stated, "I doubt that he has rheumatoid arthritis, this may be hep C related arthropathy (?)."  While this opinion casts doubt on the existence of rheumatoid arthritis, it suggests that the multi-joint pains might be causally related to hepatitis C.  Thus, although somewhat controversial, is mildly a favorable opinion.  

In January 2010, a VA physician reviewed the pertinent medical history, examined the Veteran, and concluded:

     ...it is less likely than not that the service-connected hepatitis C directly caused or permanently increased in severity the conditions of degenerative disc disease, degenerative joint disease, rheumatoid arthritis..."

The physician also concluded:

  Therefore..., it is as likely as not that his complaints of ... myalgias, arthralgias, ...are as likely as not directly caused by the service-connected hepatitis C.   

This opinion appears to assume that the Veteran has rheumatoid arthritis, because if the Veteran did not have it, then the physician would not have dissociated it from hepatitis C.  This opinion does tend to link all muscle pains (myalgias) and multi-joint pains (arthralgias) to service-connected hepatitis C and for this reason it is a favorable opinion.  

The January 2010 VA opinion presents a dual etiology for the painful and stiff muscles and joints.  Painful and stiff muscles and joints are the common signs and symptoms of rheumatoid arthritis as well as of myalgias and arthralgias.  Thus, there is a virtually inseparable dual etiology of these signs and symptoms.  This raises an issue addressed by the Court in Mittleider v. West, 11 Vet. App. 181, 182 (1998) ("When it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition").  

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159.  

In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Federal Circuit stressed that a lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the lay evidence is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  

The STRs contain diagnoses of arthritis, rheumatoid arthritis, and large-joint polyarthralgias with stiffness of large and small joints.  Thus, military physicians were certain of arthritis and/or rheumatoid arthritis.  Private physicians are also convinced that rheumatoid arthritis began during active service, while VA physicians are not convinced.  Fortunately, the Board does not require medical certainty on the issue.  Where the evidence is in relative equipoise, the Veteran wins.  Gilbert, supra.  Regardless of whether VA physicians have controverted the findings of rheumatoid arthritis since active service, the competent, credible, and persuasive medical evidence, set forth in the STRs, reflects that it is at least as likely as not that arthritis began during active military service.  

It is also significant that no physician has disagreed that X-rays in 1983 showed degenerative arthritis.  This is significant because according to 38 C.F.R. § 3.303(b),  "...subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent cause."  

After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for arthritis, also called myalgias and arthralgias of multiple joints, must therefore be granted.  This grant of benefits does not include degenerative disc disease, which is addressed below.

Degenerative Disc Disease

A DD Form 214 reflects that the Veteran earned the Parachute Badge.  This suggests that he underwent rigorous training.  The STRs reflect that he had complained of a painful neck and spine.  A November 1975 report notes a 10-month history of progressive symptoms of large-joint polyarthralgias with stiffness of large and small joints; however, the spine was not specifically mentioned.  A separation examination report of December 1975 reflects that all relevant joints and systems were normal. 

The Veteran requested service connection for arthritis in September 1983.  A VA examination report notes a history of joint pains with no objective indications, but there was current X-ray evidence of degenerative arthritis.  

A February 2004 VA compensation examination report contains an impression of chronic lumbosacral strain with osteoarthritis.

In November 2004, the Veteran reported a recent hospitalization for swelling of multiple joints.  He reported that these symptoms first appeared during active service.  

May 2007 VA X-rays show significant degenerative disc disease at multiple levels (cervical and thoracolumbar) that was causing pain and radicular symptoms.  An August 2007 report from Dr. G. Crowson contains diagnoses of degenerative disc disease of spine and "R.A."  

A February 2008 VA hepatitis compensation examination report reflects that the physician reviewed the medical history and reported, "The Veteran's records show that he has a history of degenerative joint disease in almost all of his spine and also his wrist."  

In August 2009, the Veteran testified before the undersigned Veterans Law Judge that he had given VA his private medical records of treatment for degenerative disc disease.  

In January 2010, a VA physician reviewed the pertinent medical history, examined the Veteran, and concluded, "...it is less likely than not that the service-connected hepatitis C directly caused or permanently increased in severity the conditions of degenerative disc disease, degenerative joint disease, rheumatoid arthritis..."  This report is competent, credible, and persuasive, as it is based on correct facts and is supported by rationale.  Nieves; Reonal, both supra.  

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  

Although the Veteran believes that hepatitis C caused degenerative disc disease, the more persuasive evidence from a medical professional argues otherwise.  38 C.F.R. § 3.159; Jandreau, supra.  Moreover, there is no evidence of degenerative disc disease during active service or within a year of separation such as to invoke direct service connection or presumptive service connection for a chronic disease.  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection and/or secondary service connection for degenerative disc disease must therefore be denied.  

Service Connection for Type II Diabetes Mellitus

In March 2007, the Veteran claimed that hepatitis C caused recurring pancreatitis and diverticulosis, chronic digestive problems, and malnourishment.  He asserted that malnourishment led to diabetes mellitus.  

As earlier noted, in April 2005, an examining VA physician stated, "It is less likely as not that the veteran's diabetes mellitus type II is due to his service-connected hepatitis C.  I am not aware of any causal mechanism connecting the two diseases." 

In September 2005, however, the Veteran submitted a medical abstract that implicates hepatitis C as a risk factor for type 2 diabetes.

In May 2011, a VA physician of the Greater Los Angeles Healthcare System reviewed the claims files, researched the issue and found "compelling evidence" that hepatitis C causes or aggravates type 2 diabetes mellitus.  The physician explained that hepatitis C initiates and complicates diabetes mellitus, citing to medical articles on the issue.  This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Because a causal mechanism has been identified by the recent physician, the Board finds the recent favorable medical opinion to be more persuasive than the earlier unfavorable medical opinion.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for type 2 diabetes mellitus, secondary to hepatitis C, must therefore be granted.  

Sexual Impotency

As noted above, the STRs reflect no mention of erectile dysfunction or other sexual impotency.  A May 2004 VA out-patient treatment report notes impotence and low testosterone levels.  In a June 2004 letter, the Veteran reported numerous symptoms, including an impact on his sex life, which the RO construed as a claim for impotence.  

In March 2007, the Veteran alleged that hepatitis C interfered with his sex life.  In August 2009, he testified that he lay in bed and cried with pain.  

In January 2010, a VA physician reviewed the pertinent medical history, examined the Veteran, and concluded, "...it is less likely than not that the service-connected hepatitis C directly caused or permanently increased in severity the conditions of ... impotence, hypertension, or diabetes."  This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  

In May 2011, a VA physician of the Greater Los Angeles Healthcare System reviewed the claims files and found it "more likely than not" that chronic hepatitis C is connected to impotence as an erectile dysfunction.  The physician explained that hepatitis C initiates and complicates diabetes mellitus, which then accelerates vascular disease.  This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale.  Nieves-Rodriguez; Reonal, both supra.

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington, supra.

The Veteran believes that hepatitis C caused impotency and the medical evidence is in relative equipoise on this issue.  Because the Veteran's testimony supports a later-offered medical diagnosis, it must be afforded some weight.  

Because there are both favorable and unfavorable medical opinions in this case, and because those opinions appear to carry equal weight, the medical evidence is in relative equipoise.  After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for impotency, secondary to diabetes mellitus, will therefore be granted.

Coronary Artery Disease 

The STRs do not reflect any cardiac-related complaint or treatment.  A December 1975 separation examination report reflects that all relevant systems were normal.  

A December 1983 VA examination report does not mention any coronary artery disease.  A September 2002 VA myocardial perfusion study was negative for ischemic changes.  

An August 2004 private magnetic resonance imaging study (MRI) notes a history of chest pains, congestive heart failure, and hypertension, among other health problems.  An August 2004 consultation report from Mercy Health Center notes a recent hospitalization for abdominal pain.  The Veteran reported a 30-year history of lower abdominal pains that would fan out across the upper abdomen.  He had quit smoking 20 years earlier.  A diagnosis of hypertension was made, but no other cardiac-related diagnosis was offered. 

An April 2005 private chest X-ray showed mild ectasia (dilation, expansion, or distention, Dorland's Illustrated Medical Dictionary 526 (28th ed. 1994)), of the descending thoracic aorta along with minimal bilateral pleural scar.  A May 2005 private echocardiogram revealed left ventricle hypertrophy and mild to moderate mitral regurgitation.   

A May 2007 VA out-patient treatment report notes high cholesterol.  

In August 2009, the Veteran testified before the undersigned Veterans Law Judge that he had no energy.  

In January 2010, a VA physician reviewed the pertinent medical history, examined the Veteran, and concluded, "...it is less likely than not that the service-connected hepatitis C directly caused or permanently increased in severity the conditions of ... coronary artery disease, ..."  This report is competent, credible, and persuasive, as it is based on correct facts and is supported by rationale.  Nieves; Reonal, both supra.  

Notwithstanding the competence and credibility of the negative January 2010 medical nexus opinion, in May 2011 a VA physician of the Greater Los Angeles Healthcare System reviewed the claims files, researched the issue, and concluded the following:

It is more likely than not that there is a service connection to chronic hepatitis C for the following: 

Diabetes Mellitus Type 2, initiation and progression and complications of that disease.  

Coronary artery disease, from increased cardiovascular disease in diabetes.  

Impotence if that refers to erectile dysfunction, on a diabetic accelerated vascular disease.

The May 2011 medical opinion is also competent, credible, and persuasive, as it is based on correct facts and is supported by rationale.  Id.  Because the medical authorities have reached opposite conclusions concerning service connection, the medical evidence for and against secondary service connection for coronary artery disease is in relative equipoise.

The lay evidence of record concerning service connection for coronary artery disease is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington, supra.  Because the lay evidence supports a later-offered favorable medical opinion, it too must be afforded some weight.  Jandreau, supra (lay diagnosis competent if:... (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional). 

After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for coronary artery disease will therefore be granted.

Chronic Obstructive Pulmonary Disease and/or Asthma

The STRs do not reflect any respiratory or allergy-related complaint or treatment, save for a pharyngitis episode.  A separation examination report of December 1975 reflects that all relevant systems were normal.  

A December 1983 VA examination does not suggest any respiratory ailment.  

August 2002 VA X-rays showed mild congestive changes in both lungs.  An August 2003private medical report notes clear lungs.

A February 2004 VA compensation examination report is silent for any respiratory complaint.

An August 2004 private magnetic resonance imaging study (MRI) from Mercy Imaging Services notes small left pleural effusion.  The Veteran had quit smoking 20 years earlier.  An August 2004 private computerized tomography study showed atelectasis on the right lung base and small left pleural effusion with atelectasis.  

An April 2005 private chest X-ray showed minimal bilateral pleural scar.  The lung fields were adequately aerated without infiltrate, atelectasis, or pulmonary nodule.  The impression was no evidence of acute cardiopulmonary abnormality.  Other 2005-dated VA out-patient treatment reports note, however, that the Veteran was using albuterol oral inhalation therapy.  An October 2005 VA report notes that he had asthma.  May 2006 VA spirometry showed a mild restrictive airway defect.

In March 2007, the Veteran claimed that hepatitis C caused chronic obstructive pulmonary disease. 

In January 2010, a VA physician reviewed the pertinent medical history, examined the Veteran, and concluded, "...it is less likely than not that the service-connected hepatitis C directly caused or permanently increased in severity the conditions of ... chronic obstructive pulmonary disease, asthma, ..."  This report is competent, credible, and persuasive, as it is based on correct facts and is supported by rationale.  Nieves; Reonal, both supra.  

In May 2011 a VA physician of the Greater Los Angeles Healthcare System reviewed the claims files, researched the issue, and concluded that it is less likely than not that there is a connection between chronic hepatitis C and chronic obstructive pulmonary disease and asthma.  The physician cited medical studies that do tend to link hepatitis C to diabetes, but do not mention any link between hepatitis C and chronic obstructive pulmonary disease and asthma.  

The May 2011 medical opinion is competent, credible, and persuasive, as it is based on correct facts and is supported by rationale.  Id.  Moreover, there is no evidence of bronchiectasis such as to invoke presumptive service connection for a chronic disease (bronchiectasis).  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  

The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington, supra.  Although the Veteran believes that hepatitis C caused chronic obstructive pulmonary disease or asthma, the more persuasive evidence from medical professionals argues otherwise.  Therefore, the Veteran's lay assertions have no persuasive value.  Jandreau, supra. 

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection and/or secondary service connection for chronic obstructive pulmonary disease or asthma must therefore be denied.  





Chronic Digestive Problems (GERD), Pancreatitis, and/or Diverticulitis, Claimed Secondary to Hepatitis C

This claim is a claim for service connection for symptoms of three distinct and separate diseases-GERD, pancreatitis, and diverticulitis.  The Board must separate those symptoms that can be service-connected from those that cannot.  

The STRs do not reflect any digestive-related complaint or treatment.  A separation examination report of December 1975 reflects that all systems were normal.  

The Veteran's original service connection claim, submitted in September 1983, was for service connection for hepatitis and arthritis.  He did not mention a digestive disorder; however, a December 1983 VA examination report notes gastro-intestinal hyperacidity.  The relevant impression was hyperacidity syndrome, by history, mild.  

In March 1997, the Veteran applied for service connection for "colon problems." 

An August 2003 VA gastroenterology report notes a complaint of vomiting.  The report mentions that a previous endoscopy showed a hiatal hernia.  

A November 2002 VA echogram showed that the pancreas, gall bladder, and kidneys were normal-sized, but the liver was enlarged.

A February 2004 VA compensation examination report notes a history of gastro-esophageal reflux and hiatal hernia.  In May 2004, VA added a prescription for Prilosec(r) for GERD. 

In June 2004, the Veteran reported stomach swelling and vomiting. 

An August 2004 private computerized tomography study showed acute pancreatitis and a small amount of fluid and inflammatory changes along the left pericolic gutter and adjacent to the sigmoid colon.  

A September 2004 private medical report notes that chronic intermittent pancreatitis was suspected.  

A September 2004 VA out-patient treatment report notes that the Veteran was recently hospitalized privately for pancreatitis of unknown etiology.

In March 2007, the Veteran claimed that hepatitis C caused recurring pancreatitis and diverticulosis, chronic digestive problems, and malnourishment. 

In August 2009, the Veteran testified before the undersigned Veterans Law Judge that he was always nauseated and that he vomited nearly every morning, possibly due to the pills that he took. 

In January 2010, a VA physician reviewed the pertinent medical history, examined the Veteran, and concluded:

     The medical literature does not support a finding that chronic pancreatitis or diverticulitis are casually [sic] linked to hepatitis C.  Therefore, in this examiner's opinion, it is less likely than note [sic] that the service-connected hepatitis C directly caused or permanently increased in severity the chronic pancreatitis or diverticulitis  

In May 2011 a VA physician of the Greater Los Angeles Healthcare System reviewed the claims files, researched the issue, and concluded that it is less likely than not that there is a connection between chronic hepatitis C and pancreatitis and diverticulitis.  The physician cited medical studies that tend to link hepatitis C to diabetes, but do not mention any link between hepatitis C and pancreatitis or diverticulitis.  

The above-quoted medical opinions are competent, credible, and persuasive, as they are based on correct facts and supported by a rationale.  Nieves; Reonal, both supra.  Moreover, there is no evidence of any endocrinopathy during active service or within a year of separation such as to invoke direct service connection or presumptive service connection for a chronic disease, such as pancreatitis.  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  

The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington, supra.  Although the Veteran believes that hepatitis C caused pancreatitis and diverticulitis, the more persuasive evidence from medical professionals argues otherwise.  Therefore, the Veteran's lay assertions have no persuasive value.  Jandreau, supra. 

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against service connection for pancreatitis and diverticulitis.  Because the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claims for service connection and/or secondary service connection for pancreatitis and diverticulitis must therefore be denied.  

Turning to the chronic digestive symptoms shown, the outcome will be different.  In January 2010, the above-mentioned VA physician reviewed the pertinent medical history, examined the Veteran, and also reported the following:

     The Veteran does complain of fatigue, abdominal pain, nausea, vomiting, myalgias, and arthralgias.  These conditions have been associated with the symptomatology in patients with chronic hepatitis C.  Therefore, in this examiner's opinion, it is as likely as not that his complaints of chronic digestive problems with epigastric pain as well as fatigue, nausea, myalgias, arthralgias, and abdominal pain are as likely as not directly caused by the service-connected hepatitis C.  

This report is competent, credible, and persuasive, as it is based on correct facts and is supported by rationale.  Nieves; Reonal, both supra.  

In May 2011 a VA physician of the Greater Los Angeles Healthcare System reviewed the case, but did not address the etiology of GERD.  

Because the Veteran's assertions support the January 2010 medical conclusion, the lay evidence must also be afforded some weight.  Jandreau, supra.  Also, because the symptoms of fatigue, abdominal pain, nausea, and vomiting, have been associated by competent medical authority with chronic hepatitis C and VA added a prescription for Prilosec(r) for GERD, in response to these symptoms, the evidence for secondary service connection for GERD is at least in relative equipoise.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors secondary service connection for GERD with epigastric pains, nausea, and abdominal pains.  

Hepatitis A and B

Hepatitis C had not yet become known when the Veteran served on active duty.  In those days hepatitis C was described as a non-A-non-B hepatitis.  

The STRs contain a December 1975 treatment record that mentions probable hepatitis.  Soon thereafter, a separation examination report of December 1975 reflects that the Veteran had viral hepatitis, resolving.   

The Veteran requested service connection for hepatitis in September 1983.  A December 1983 VA examination report notes that the Veteran had once had both hepatitis A and hepatitis B, but no evidence for a residual of either, although the examiner did mention that the Veteran had current gastrointestinal complaints.  

In March 1997, the Veteran applied for service connection for hepatitis, stating that the condition began in 1975.  In September 2003, the Veteran again requested service connection for hepatitis.  He submitted a letter from Dr. Crowson, who noted that it is probable that hepatitis C began during active service.  

A February 2004 VA compensation examination addendum report reflects that earlier screenings were positive for hepatitis A and B at a time when there was no test for hepatitis C and that a March 2002 screening was positive for hepatitis C, but not for A and B.  

In March 2004, the RO granted service connection for hepatitis C, but did not address service connection for hepatitis A and B. 

In January 2007, the Veteran requested service connection for hepatitis A and B.  He claimed that these are secondary to hepatitis C.

In August 2009, the Veteran testified before the undersigned Veterans Law Judge that he has not had any treatment for hepatitis A or B, other than inoculations to keep them from spreading.  He recalled that a VA physician had once told him that he did have residuals of hepatitis A and B.  

In December 2009, the Board remanded the case, requesting that a physician address the likelihood that hepatitis C has caused or permanently increased the severity of underlying and pre-existing hepatitis A and B.  

In January 2010, a VA physician reviewed the claims files and opined that it is "as likely as not" that the Veteran became infected with hepatitis A while he was on active duty.  The examiner found it unlikely that the Veteran had hepatitis B in active service.  The physician added: 

     Furthermore, hepatitis C does not cause hepatitis A or B.  Hepatitis A, B, and C are distinct diagnoses, each condition having been caused by infection with an entirely separate type of virus.  Therefore, in this examiner's opinion, it is less likely than not that the service-connected hepatitis C directly caused or permanently increased the severity of hepatitis A or hepatitis B. 
     
While the above information provides no basis for service connection for hepatitis B, the physician admitted that the Veteran contracted hepatitis A during active service.  Concerning any present residual of hepatitis A, the physician stated, "At any rate, hepatitis A does not cause chronic active hepatitis and does not result in residual findings or symptoms after the acute disease has resolved."  This report is competent, credible, and persuasive, as it is based on correct facts and is supported by rationale.  Nieves; Reonal, both supra.  

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  Although the Veteran believes that hepatitis C caused or aggravated hepatitis A and/or B, the more persuasive evidence from a medical professional argues otherwise.  38 C.F.R. § 3.159; Jandreau v. Nicholson.  Thus, the Veteran's lay assertions have no persuasive value.  

The Court has specifically disallowed service connection where there is no present disability:  "[c]ongress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because there is no evidence of a current disability associated with a hepatitis A infection during active service or any residual thereof, the claim for service connection for hepatitis A must be denied.  

Turning to service connection for hepatitis B, because the medical evidence reflects that the Veteran never did have hepatitis B, the Board must deny service connection for hepatitis B, or any residual thereof.  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of the evidence is against service connection for hepatitis A and hepatitis B.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection and/or secondary service connection for hepatitis A and hepatitis B must therefore be denied.  




Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

If a Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then TDIU as a result of that disability must be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has also held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Hepatitis C has been rated 10 percent disabling for the entire appeal period under Diagnostic Code 7354.  Diagnostic Code 7354 provides that near constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) warrant a 100 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2011).  

A 60 percent rating for hepatitis C is warranted for daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve-month period, but not occurring constantly.  Id.

A 40 percent rating for hepatitis C is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

A 20 percent rating for hepatitis C requires daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.

A 10 percent rating is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12- month period.  Id.

Note (1): Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae.  

Note (2) an "incapacitating episode" means "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  Further, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer (see 38 C.F.R. § 4.112 (2011)).  

Note (3) provides that hepatitis B infection must be confirmed by serologic testing in order to evaluate it under DC 7345.

A November 2002 VA echogram showed a Grade I/II fatty liver.  A February 2004 VA hepatitis compensation examination report notes a body weight of 275 pounds.  A March 2004 VA clinical report notes a body weight of 276 pounds.  An April 2004 abdominal computerized tomography study showed no liver abnormality.  A private September 2004 report notes a body weight of 257 pounds.  A needle biopsy in November 2004 was negative for cirrhosis.  

According to an April 2005 VA compensation examination report, the Veteran had been incapacitated by hepatitis C for 14 days in the prior year.  He reported fatigue, pain, headaches, vomiting, welts, and ear ringing.  He lost work four "times" per month due to hepatitis C.  His body weight was 270 pounds.  He had sensory disturbance that appear to be related to diabetes rather than hepatitis C.  

An October 2005 VA liver clinic evaluation report mentions stable body weight.  The Veteran reported chest pain in the left shoulder area and increased thirst.  The Veteran reported fatigue, malaise, nausea, vomiting, anorexia, and joint pains.  The examiner noted that the Veteran was not taking any medication for hepatitis.  

A December 2005 VA abdominal echogram showed a pattern felt to be "suggestive of cirrhosis."  The radiologist who interpreted the study stated, "This may be secondary to patient's history of HCV infection."  

In March 2007, the Veteran reported that hepatitis C was totally disabling.  He reported that his spouse had to assist him in the activities of daily living, although he also implicated asthma as a cause of this level of debilitation.  He reported treatment from VA and from Dr. Crowson.  

The RO received lay witness statements in March 2007.  One lay witness reported that the Veteran's liver was enlarged, but did not explain how that information was obtained.  

A February 2008 VA hepatic compensation examination report reflects that the Veteran reported that he lost 20 pounds of body weight in the recent year.  He currently weighed 256 pounds.  The Veteran reported that severe abdominal pains and fatigue occurred daily.  He also reported nausea and vomiting.  The examiner felt that there was no evidence of cirrhosis, but then also noted that claims file was not available for review.  

In his April 2008 substantive appeal, the Veteran argued that his hepatitis C was the main cause of unemployability.

A May 2008 report from Wewoka Medical Rural Health Clinic, signed by Dr. Crowson, notes that the Veteran's joint pains were caused by a combination of hepatitis C and rheumatoid arthritis.

In August 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge that all his joints occasionally swell and that he had night sweats, continuous nausea, and significant pain.  He testified that he could not feel his arms and that he stayed in bed.  He testified that that he did not take any medication for hepatitis C because he could not afford it.  He testified that he had an enlarged liver.  He testified that he was totally incapaticated from two to three days per week during the recent year.  

In December 2009, the Board remanded the case for an examination.  

According to a January 2010 VA hepatic compensation examination report, it is as likely as not that the Veteran's complaints of chronic digestive problems, epigastric pain, fatigue, nausea, myalgias, arthralgias, and abdominal pain are caused by hepatitis C.  The Veteran's body weight was 260 pounds. 

In December 2010, the Veteran reported that his doctor told him that a rash on his back was caused by hepatitis C.  

In an April 2011 letter to VA, the Veteran's spouse reiterated the Veteran's symptoms.  

Hepatitis C has been manifested throughout the appeal period by daily fatigue and malaise, and incapacitating episodes due to fatigue, malaise, nausea, vomiting, and arthralgia having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.  Comparing these manifestations with the rating criteria, a 20 percent rating is more nearly approximated.  

The criteria of a 40 percent rating for hepatitis C are not more nearly approximated because minor weight loss or incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12-month period are not shown.  Id.

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  An increased rating for hepatitis C will therefore be granted.




Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this case, TDIU and/or and extra-schedular rating will be addressed in the REMAND portion of the decision.


ORDER

Service connection for rheumatoid arthritis (also called arthralgia of multiple joints) is granted.

Secondary service connection for sexual impotence is granted.  

Service connection for degenerative disc disease is denied.

Secondary service connection for coronary artery disease is granted.

Service connection for chronic obstructive pulmonary disease and asthma is denied.

Service connection for chronic pancreatitis and diverticulitis is denied.

Secondary service connection for GERD with epigastric pains, nausea, and abdominal pains, is granted.

Service connection for hepatitis A and for hepatitis B is denied.

A 20 percent schedular rating for hepatitis C is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

Service Connection for Hiatal Hernia 

Because a September 2005 NOD placed the issue of service connection for a hiatal hernia on appeal, but no SOC has been issued, the Board has jurisdiction and must remand that issue for further development.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Service Connection for Hypertension 

VA's duty to assist the Veteran includes obtaining an opinion as to whether there is a relationship between hypertension and the disabilities for which service connection has been granted herein.  

In January 2010, a VA physician reviewed the pertinent medical history, examined the Veteran, and concluded, "...it is less likely than not that the service-connected hepatitis C directly caused or permanently increased in severity the conditions of ... coronary artery disease, chronic obstructive pulmonary disease, asthma, ... hypertension, ..."  In May 2011, a VA physician reviewed the case and found no relationship between hypertension and chronic hepatitis C.  

While the above-mentioned medical opinions rule-out hepatitis C as a cause or aggravator of hypertension, in the decision above the Board has granted service connection for coronary artery disease and for diabetes mellitus.  This raises a question of whether either coronary artery disease and/or diabetes mellitus has caused or aggravated hypertension.  

The claims files must be returned to the May 2010 VA compensation examiner for an addendum opinion.  The VA physician is asked to review the claims files and then address whether it is at least as likely as not (50 percent or greater possibility) that either coronary artery disease or diabetes mellitus, or both, has caused or aggravated hypertension.  

Earlier Effective Date for Service Connection for Hepatitis C 

As noted in the introduction, because a June 2004 NOD placed the issue of an effective date earlier than September 16, 2002, for service connection for hepatitis C on appeal, but no SOC has been issued, the Board has jurisdiction and must remand that issue for further development.  Manlincon, supra.  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  Smallwood, supra.

TDIU 

TDIU may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2011).

At the time of his TDIU rating decision, the Veteran did not have a single disability rated at 60 percent.  Specifically, he had a 50 percent rating and two 10 percent ratings.  He therefore did not meet the schedular guidelines provided for TDIU pursuant to § 4.16(a).  Because other service connection claims might remain pending and because additional service connection claim are granted herein, this appeal must again be remanded for development.  

A TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  The provisions of § 4.16(b) allow for extra-schedular consideration of cases in which veterans who are unemployable due to service- connected disabilities but who do not meet the percentage standards set forth in § 4.16(a).  There must be a determination that all service-connected disabilities are sufficient to produce unemployability without regard to advancing age or non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The question is whether the Veteran is capable of performing the physical and mental tasks required of employment, not whether the Veteran can find employment.  Id.

VAOPGCPREC 6-96 holds that where the Veteran has raised the issue of entitlement to an extra-schedular rating or a TDIU rating but the record contains no evidence which would render the claims plausible, the Board may, subject to the considerations expressed in VAOPGCPREC 16-92 and Bernard v. Brown, 4 Vet. App. 384 (1993), determine that referral to the appropriate officials for consideration of an extraschedular rating or a TDIU rating is not warranted.  In this case, the Veteran's assertion of unemployability is credible and competent evidence that renders the TDIU claim plausible. 

In VAOPGCPREC 6-96, VA's General Counsel (GC) stressed that where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate.  If there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  GC has not, however, set forth how much evidence is "enough" evidence for referral.  Moreover, in VAOPGCPREC 6-96, GC stressed that if further action is necessary, the Board should remand the TDIU issue.

The Court specifically held that the Board is precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  Thus, where the Veteran or the evidence raises an extra-schedular claim, the Board must remand the matter for initial consideration by the proper authority-proper authority being VA's Central Office.  

Accordingly, the case is REMANDED to the AMC for the following action:

1.  The RO should issue an SOC with respect to the denial of service connection for a hiatal hernia and for the assignment of an effective date earlier than September 16, 2002, for service connection for hepatitis C.  The Veteran should be informed that, under 38 C.F.R. § 20.302 (2011), he has 60 days from the date of mailing of the SOC to file a substantive appeal or a request for an extension of time to do so.  Thereafter, if a substantive appeal has been filed, the case should be returned to the Board, if in order.  

2.  VA should return the claims files to the May 2010 VA examining physician for an addendum report.  The physician should review the pertinent medical history and then address whether it is at least as likely as not (50 percent or greater probability) that diabetes mellitus has caused or aggravated the Veteran's hypertension.  The physician should also address whether it is at least as likely as not that coronary artery disease has caused or aggravated the Veteran's hypertension.  

The physician should offer a rationale for any conclusion in a legible report.  If either question cannot be answered, the physician should state the reason.  The Veteran may be re-examined, if necessary.  If the requested physician is not available, a qualified substitute may be used.  

3.  After the development requested above has been completed to the extent possible, the RO should re-adjudicate the claim for service connection for hypertension.  If the benefit sought remains denied, the Veteran and his representative should be furnished an SSOC and given an opportunity to respond.

4.  The AMC should develop the TDIU claim as necessary.  Following development and re-adjudication of the TDIU claim, if the benefit is not granted, the AMC should submit it to the Director, Compensation and Pension Service, for extra-schedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321 (b).  Following that action, if TDIU and/or an extra-schedular rating is not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  


Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.  The purposes of this remand are to comply with due process of law and to further develop the claims.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


